                        UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF WISCONSIN


ELIZABETH STEWART,
                                                       Case No. 2:18-cv-01746-PP
                       Plaintiff,

       v.

KOHL’S DEPARTMENT STORES, INC. and
CAPITAL ONE FINANCIAL
CORPORATION,

                       Defendants.


                         STIPULATION FOR AND JOINT MOTION
                            TO AMEND SCHEDULING ORDER


       Plaintiff Elizabeth Stewart and Defendants Kohl’s Department Stores, Inc. and Capital One

Financial Corporation, by their undersigned counsel, enter into this stipulation and jointly move

the Court to amend the Scheduling Order entered on April 12, 2019 (Dkt. 15).

                                            Stipulation

       1.      Despite the parties’ best efforts and due to the schedules of witnesses and counsel,

the parties will not be able to complete depositions in this matter by the current deadline of

October 1, 2019;

       2.      The undersigned are diligently working to schedule the depositions and believe all

depositions and written discovery will be completed on or before December 1; and

       3.      Due to delay in completing depositions, an extension of the dispositive motion

deadline is also required.

                                              Motion

       Based on the above-stated stipulation, the parties jointly move the Court to enter an order

as follows:




            Case 2:18-cv-01746-PP Filed 09/12/19 Page 1 of 2 Document 24
            1. To extend the deadline for the completion of discovery to December 1, 2019;

            2. To extend the deadline for filing dispositive motions to December 1, 2019; and

            3. In all other respects the original Scheduling Order shall remain unchanged.

            A proposed Order Amending Scheduling Order is attached. The parties respectfully request

the Court enter such order.



 ATTORNEYS FOR PLAINTIFF                                ATTORNEYS FOR DEFENDANTS
                                                        KOHL’S DEPARTMENT
                                                        STORES, INC. AND CAPITAL ONE
                                                        FINANCIAL CORPORATION

 By: s/Thomas J. Lyons, Jr.                             By: s/ Erin M. Cook
 Thomas J. Lyons, Jr., Esq.                             Erin M. Cook
 CONSUMER JUSTICE CENTER P.A.                           State Bar No. 1074294
 367 Commerce Court                                     GODFREY & KAHN, S.C.
 Vadnais Heights, MN 55127                              833 East Michigan Street, Suite 1800
 Telephone: (651) 770-9707                              Milwaukee, WI 53202-5615
 Facsimile: (651) 704-0907                              Telephone: 414-273-3500
 tommy@consumerjusticecenter.com                        Fax: 414-273-5198
                                                        MCook@gklaw.com

 Dated: September 12, 2019                              Dated: September 12, 2019




                                                    2
21163943.
               Case 2:18-cv-01746-PP Filed 09/12/19 Page 2 of 2 Document 24
